HAMITER, Justice
(dissenting in part).
Had relator’s cursing of the judge occurred prior to the imposition of any contempt sentence it could well be considered a part of a continuing contemptuous attitude *578which began with the interruptions, just as was held by the majority. But since a contempt penalty for the interruptions had been inflicted previously (an important circumstance by which the Parker case is distinguishable) the cursing constituted, in my opinion, a separate or second offense. See State ex rel. Schoenhausen v. King, 47 La. Ann. 701, 17 So. 288.
I respectfully disagree, therefore, with that part of the decree which sets aside the second sentence.